Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
This communication is in response to Applicant's Amendment filed 9/08/2022.  Applicant has amended claim 1, 3, 6, 8, and 17, cancelled claims 18-33 (withdrawn from consideration) and added claims 34-48.  Currently, claims 1-17, and 34-48 are pending in the application.

Election
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 5/17/2022 is acknowledged.
Claims 18-33 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/17/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant is respectfully reminded of the duty to disclose 37 C.F.R. 1.56 all pertinent information and material pertaining to the patentability of applicant’s claimed invention, by continuing to submitting in a timely manner PTO-1449, Information Disclosure Statement (IDS) with the filing of applicant’s application or thereafter.

Response to Amendments
Acknowledgement to applicant’s amendment to claims 3-4, 8 has been noted.  The claims have been reviewed, entered and found obviating to previously raised objections for minor informalities.  Objection to claims 3-4, 8 is hereby withdrawn.

Response to Arguments
Examiner acknowledges Applicant on correction to reject the claims under 35 USC 102 (a)(1) instead of 35 USC 102 (a)(2).  This, however, does not constitute a new grounds of rejection, as it has been recorded in the Examiner’s Note below.
Regarding double patenting rejection, the arguments filed on 9/08/2022 have been considered but are not persuasive to overcome the rejection.  
	Applicant argues that “the Office Action merely alleges that both applications are drawn towards receiving and deriving multicast/broadcast keys for a cell in a radio access network….Applicant respectfully requests that the provisional non-statutory double patenting rejection be withdrawn”  Examiner notes that office action stated that “although the claims are not identical, they are not patentably distinct from each other…”.  The claim limitations recited in the instant application, although not identical, are not patentably distinct from those also recited in the co-pending application 16992826.  Applicant states that the claim limitation “receive at least one updated multicast-broadcast key for the data session” from claim 1 in current application is not recited, however, the co-pending application, in claim 1, also includes claim limitation “a key derived from the at least one multicast-broadcast key” which infers the receiving of restructured or updated keys.  In the co-pending application’s case, the updated or restructured key is “a key” derived from the one key (i.e. multicast-broadcast key) already received. Additionally and even more evidently so, this would have also been equally implemented as Kambourakis itself teaches on the sending of an update key (see Kambourakis sections 1 and 2, and fig. 1, as shown in the rejection section below) in order to maintain continuous secured communication between all MS members when transmitting data using the secret keys.  Therefore, Examiner still believes that the two applications are not patentably distinct and are obvious variations of each other.
Regarding rejection of claim 1 under 35 USC 102 (a)(1), the arguments filed 9/08/2022 have been considered but are not persuasive to overcome the references on record: Kambourakis et al. (NPL: Revisiting WiMAX MBS Security).
In claim 1 (also applicable to claim 17):
Applicant argues that Kambourakis does not teach the newly added amendment “via a NAS signaling or radio resource control signaling with the UE”.  “The Office Action cites section 2 of Kambourakis as teaching refreshing a GTEK…Applicant respectfully submits that eh PKMv2 Group Key Update Command message of Kambourakis is not “non-access stratum (NAS) signaling or radio resource control (RRC) signaling with the UE”  As explained at the top of page 219 of Kambourakis….a station receives the updated key via a broadcast connection rather than non-access stratum (NAS) or radio resource control (RRC) signaling with the UE.
The claimed language does not specifically define what the NAS signaling is or what specific characteristics this NAS signaling must have and are inventive.  As one of ordinary skill in the art, a definition for NAS signaling is that it is a protocol in a radio interface (i.e. radio connection to communicate) that allows ‘non-radio’ communication (i.e. messages to manage establishment of communication sessions and for maintaining continuous communication) between the mobile station or user equipment and the core network, such as MME or base station (see 3gpp.org).  Examples of NAS messages include update messages and authentication messages (see dbpedia.org/non-access_stratum).  In view of this interpretation, Examiner believes that the messages in Kambourakis to receive a key for a multicast or broadcast service and also messages to receive an updated key are indeed utilizing this NAS protocol, in light of the interpretation above, in a radio connection.   Additionally, Applicant argues that Kambourakis sends an updated key via a broadcast connection.  Examiner interprets such statement in that the update message is being sent via the radio communication connection.  Furthermore, the message is a non-radio communication message, i.e. a message to manage or maintain continuous communication.  Again, Examiner suggests for claim language to further define what NAS signaling is. 
For claim 2:
Applicant argues that “regarding claim 2, …. Kambourakis also fails to disclose or suggest “receive at least one updated multicast-broadcast key for the data session via non-access statum (NAS) signaling or radio resource control (RRC) signaling with the UE.””  Refer to the response to arguments for claim 1 above.

Regarding rejection of claim 10 under 35 USC 103, the arguments filed 9/08/2022 have been considered but are not persuasive to overcome the references on record: Kambourakis et al. (NPL: Revisiting WiMAX MBS Security) in view of Dao (US 2018/0192289 A1).
In claim 10:
Applicant states that “the Office Action cites Dao… as disclosing NG1/NG2 signaling interfaces…The cited paragraph is silent regarding any radio resource control (RRC) signaling..” Furthermore, Applicant argues “the Office Action asserts that it would have been obvious to incorporate the signaling interfaces of Dao into Kambourakis. … however, Dao does not disclose or suggest that the signaling interfaces are used to “receive at least one updated multicast-broadcast key for the data session via non-access stratum (NAS) signaling or radio resource control (RRC) signaling with the UE.” …”  Examiner notes that, according to what is known in the art, RRC signalling is responsible for handling (radio access network) RAN control plane procedures and configuring parameters for UE and RAN  devices to communicate (see: sciencedirect.com/topics/computer-science/radio-resource-control).  According to this interpretation of RRC signalling, Dao teaches in par 38-39 how the RAN and the UE are connected for communication.  Additionally, in par 53, Dao teaches also that security functions are delivered to the UE from 432 (AUSF) via either 435 (AMF) (see fig. 4 in Dao).  In par 47, Dao teaches that the AMF 435 handles the termination of signalling interfaces NG1 and NG2, handles the forwarding of signalling messages from a UE 110 and a (R)AN 120 to the SMF 436, and handles mobility and security procedures for UEs 110. Therefore, the NG1/NG2 interfaces shows the use of the RRC signalling between UE to be configured to communicate with the RAN and to receive security functions, as it has been taught by Dao.  Examiner notes Dao also teaches the security functions include provision of security keys (see par 47).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 34-49 of copending Application No. 16992826.  This is a provisional double patenting rejection since the conflicting claims have not in fact been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards receiving and deriving multicast/broadcast keys for cell in a radio access network.


Claim Rejections - Examiner's Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 16-17, 34-35, 37, 44 rejected under 35 U.S.C. 102(a)(2) as being anticipated by *Kambourakis et al. (NPL: Revisiting WiMAX MBS Security).
*Kambourakis has been provided by Applicant’s IDS.

Regarding claim 1, Kambourakis teaches:
1. (Original) An apparatus for wireless communication (figure 1) at a user equipment (UE), comprising: 
a memory; and 
at least one processor coupled to the memory and configured to: 
receive at least one multicast-broadcast key for a multicast or broadcast service carried by a radio bearer (RB) associated with a data session (Kambourakis: Section 2: “This key is called GTEK and is used by the BS to encrypt the multicast/broadcast traffic… a MS acquires the initial GTEK by employing the Key Request and Key Reply messages”); 
receive at least one updated multicast-broadcast key (i.e. refresh GTEK) for the data session (Kambourakis: Section 2: “After that, for refreshing a GTEK, a BS may transmit a PKMv2 Group Key Update Command message including (pushing) an encrypted - using the GKEK- fresh GTEK to all the MS group members”) via non-access stratum (NAS) signaling (Kambourakis: fig. 1, see also Section 1) or radio resource control (RRC) signaling with the UE (Kambourakis: fig. 1, see also Section 1, key [refresh GTEK] is sent to all MS group members from BS; Examiner notes that NAS signaling is characterized by sending of messages, in this case, the key, between user equipment and network nodes); and 
decode packets for the multicast or broadcast service received on the RB using the at least one updated multicast-broadcast key, or a key derived from the updated multicast-broadcast key (Kambourakis: Section 2: “messages are encrypted symmetrically with a shared key ( GTEK) known to each member of the same group. Also, every member can decrypt the traffic using the same key”).  

Regarding claim 2, Kambourakis teaches:
2. (Original) The apparatus of claim 1, wherein the at least one processor is configured to receive the at least one updated multicast-broadcast key from a session management function (SMF) that generated the updated multicast-broadcast key via non-access stratum (NAS) signaling (Kambourakis: Section 1: “GKEK is randomly generated at the BS, encrypted with the Key Encryption Key (KEK), and unicasted to each MS through the primary management connection”).

Regarding claim 3, Kambourakis teaches:  
3. (Original) The apparatus of claim 2, wherein the at least one processor is configured to decode encoded Quality of Service (QoS) flow packets from a packet data convergence protocol (PDCP) layer using the at least one updated multicast-broadcast key  (Kambourakis: Section 1: “decrypt the incoming encrypted messages.” See also Section 2: “In this context, broadcast messages are encrypted symmetrically with a shared key ( GTEK) known to each member of the same group. Also, every member can decrypt the traffic using the same key”), or a key derived from the at least one updated multicast-broadcast key.  

Regarding claim 5, Kambourakis teaches:
5. (Original) The apparatus of claim 2, wherein the at least one processor is configured to: change from a first cell (i.e. node prior to becoming a joining node) to a second cell (Kambourakis: Section 3.4; i.e. joining node); and decode packets for the multicast or broadcast service from the second cell without changing the multicast-broadcast key (Kambourakis: Section 2: “In this context, broadcast messages are encrypted symmetrically with a shared key ( GTEK) known to each member of the same group. Also, every member can decrypt the traffic using the same key).  

Regarding claim 16, Kambourkis teaches:
16. (Original) The apparatus of claim 1, wherein the at least one processor is configured to, prior to receiving the at least one updated multicast-broadcast key (Kambourkis: Section 1: “This key is randomly generated by the BS…and should be refreshed frequently”; Examiner notes that this implies that the previously refreshed key is used to encrypt and decrypt messages prior to when the next refreshed key is received, i.e. the updated key): receive packets for the multicast or broadcast service (Kambourkis: Section 1: “… incoming encrypted messages.”); and decode the packets for the multicast or broadcast service using the at least one multicast- broadcast key (Kambourkis: Section 1: “decrypt the incoming encrypted messages.”), or a key derived from the at least one multicast-broadcast key.  

Regarding claim 17, all claims are set forth and rejected as it has been discussed in claim 1.
Regarding claim 34, all claim limitations are set forth and rejected as it has been discussed in claim 2.
Regarding claim 35, all claim limitations are set forth and rejected as it has been discussed in claim 3.
Regarding claim 37, all claim limitations are set forth and rejected as it has been discussed in claim 5.
Regarding claim 44, all claim limitations are set forth and rejected as it has been discussed in claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 10-15, 36, 38-43 rejected under 35 U.S.C. 103 as being unpatentable over *Kambourakis et al. (NPL: Revisiting WiMAX MBS Security) in view of Dao (US 2018/0192289 A1)
*Kambourakis and Dao have been provided by Applicant’s IDS.


Regarding claim 4, although Kambourakis teaches the sending of messages, however Dao explicitly supports and suggests:
4. (Original) The apparatus of claim 2, wherein the at least one processor is configured to: transmit a UE capability message indicating one or more security algorithms (Dao: fig. 9, a security function is sent to the UE); and receive a security policy (Dao: par 47, i.e. security procedures for the UE), via NAS signaling (Dao: fig. 5, par 47, NG1/NG2 signaling interfaces), indicating a selected security algorithm for the decoding (Dao: par 47; i.e. security functions for encryption and decryption).  
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented a transmission of security policies indicating security algorithms for decoding messages, as taught by Dao, to Kambourakis’ invention.  The motivation to do so would have been to provide secure transmission over the air interface (Dao: par 61).

Regarding claim 10, Kambourakis teaches:
10. (Original) The apparatus of claim 1, wherein the at least one processor is configured to receive the at least one multicast-broadcast key from a radio access network node that generated the at least one updated multicast-broadcast key(Kambourakis: Section 2: “This key is called GTEK and is used by the BS to encrypt the multicast/broadcast traffic… a MS acquires the initial GTEK by employing the Key Request and Key Reply messages).
Kambourakis teaches the communication of messages and keys through an air interface, however, Dao further supports and suggests:
[receive…key…] via RRC signaling (Dao: fig. 5, par 47, NG1/NG2 signaling interfaces).  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have communicated via signaling interfaces, as taught by Dao, to Kambourakis’ invention.  The motivation would be in order to provide secure transmission over the air interface (Dao: par 61).

Regarding claim 11, the combination of Kambourakis and Dao teach:
11. (Original) The apparatus of claim 10, wherein the at least one processor is configured to decode the packets at a packet data convergence protocol (PDCP) layer using the updated multicast-broadcast key (Kambourakis; Section 1: “decrypt the incoming encrypted messages.” See also Section 2: “In this context, broadcast messages are encrypted symmetrically with a shared key ( GTEK) known to each member of the same group. Also, every member can decrypt the traffic using the same key”).  

Regarding claim 12, the combination of Kambourakis and Dao teach:
12. (Original) The apparatus of claim 10, wherein the at least one processor is configured to: transmit a UE capability message indicating one or more security algorithms (Dao: fig. 9, a security function is sent to the UE); and receive a security policy (Dao: par 47, i.e. security procedures for the UE), via RRC signaling (Dao: fig. 5, par 47, NG1/NG2 signaling interfaces), indicating a selected security algorithm for the decoding (Dao: par 47; i.e. security functions for encryption and decryption).
 
Regarding claim 13, the combination of Kambourakis and Dao teach:
13. (Original) The apparatus of claim 10, wherein the at least one processor is configured to: change from a first cell (i.e. node prior to becoming a joining node) to a second cell (Kambourakis: Section 3.4; i.e. joining node); receive a new cell-specific multicast-broadcast key from the second cell (Kambourakis: Section 3.4: “all MSs (except the joining MS) compute their decryption keys with only one point addition”); and decode the packets from the second cell with the new cell-specific multicast- broadcast key for the second cell (Kambourakis: Section 3.4: “The newcomer computes his decryption keys with two point additions and one scalar multiplication”).  

Regarding claim 14, Kambourakis does not explicitly teach yet Dao suggests:
14. (Original) The apparatus of claim 1, wherein the data session includes one or more QoS flows (Dao: par 47: “The PCF 437 provides policies to different network functions to handle a UE session. Such policies include quality of service (QoS)”), each QoS flow being associated with a unique multicast-broadcast key of the at least one updated multicast-broadcast key (Dao: par 47: “The AUSF 432 provides security functions, such as authenticating the users and users' requests, and security keys used for the encryption and decryption of data transmitted over the interfaces”).  
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have allowed each data session to include QoS flows associated with multicast-broadcast key, as taught by Dao, to Kambourakis’ invention.  The motivation to do so would have been in order to optimize operations of the UEs (Dao: par 56). 

Regarding claim 15, Kambourakis does not explicitly teach yet Dao suggests:
15. (Original) The apparatus of claim 1, wherein the data session is a protocol data unit (PDU) session (Dao: par 37, message packet data units).  
	Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided messages in PDU, as taught by Dao, to Kambourakis’ invention.  The motivation to do so would have been in order to provide specific packaged traffic data between the UEs (Dao: par 37) and provide secure transmission over the air interface (Dao: par 61). 

Regarding claim 36, all claim limitations are set forth and rejected as it has been discussed in claim 4.

Allowable Subject Matter
Claims 6-9, 45-48 are allowed.
None of the prior art of record teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The prior art of record is silent on "wherein the at least one processor is configured to: receive a root key generated by a session management function (SMF) via NAS signaling; and derive a cell-specific multicast-broadcast key for a first cell of a radio access network node based on the root key", in combination with all other claim limitations, as it has been recited in independent claims 6 and 45.
Relevant references teach:
	Kambourakis (NPL: Revisiting WiMAX MBS Security) teaches IEEE 802.16 technology also well known as WiMax is poised to deliver the next step in the wireless evolution. This is further fostered by the 802.16e specification which, amongst other things, introduces support for mobility. The Multicast/Broadcast Service ( MBS) is also an integral part of 802.16e destined to deliver next generation services to subscribers. In this paper we concentrate on the Multicast and Broadcast Rekeying Algorithm (MBRA) of 802.16e. This algorithm has been recently criticized for various vulnerabilities and security inefficiencies, as its designers are trying to balance wisely between performance and security. After surveying related work, we extensively discuss MBRA security issues and propose the use of a novel asymmetric group key agreement protocol based on the work in Wu et al. (2009) [3]. Our scheme guarantees secure delivery of keys to all the members of a given group and mandates rekeying upon join and leave events. It can prevent insider attacks since only the Base Station possesses a secret encryption key while all other members in the network acquire the transmitted data by using their secret decryption keys. We compare our scheme with related work and demonstrate that although heavier in terms of computing costs, it compensates when scalability and security come to the foreground. 
	Dao (US 2018/0192289 A1) teaches examples of network architectures are provided. Some network architecture comprises a core network (CN) sub-architecture and a broadcast-multicast service-centre (BM-SC) sub-architecture. Some network architecture comprises a CN that implements functionality of the BM-SC. The architectures comprise network functions and interfaces between some of the network functions that allow for multicast broadcast multimedia system (MBMS) messaging and transmissions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is 571-272-37391787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-37393739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZBETH TORRES-DIAZ/           Primary Examiner, Art Unit 2495                                                                                                                                                                                                        
October 4, 2022